 

EXHIBIT 10.3

 

SIXTH AMENDMENT AND WAIVER

 

This SIXTH AMENDMENT AND WAIVER (this “Amendment and Waiver”) is made and
entered into as of January 30, 2018 by XTANT MEDICAL HOLDINGS, INC., a Delaware
corporation (the “Company”), ROS acquisition offshore lp, a Cayman Islands
Exempted Limited Partnership (“ROS”) and ORBIMED ROYALTY OPPORTUNITIES II, LP, a
Delaware limited partnership (“Royalty Opportunities” and, together with ROS,
collectively, the “Holders”).

 

WHEREAS, ROS is the registered holder of a Convertible Promissory Note in the
aggregate principal amount of $1,428,552.78 issued on April 14, 2016 by the
Company (the “ROS Note”);

 

WHEREAS, Royalty Opportunities is the registered holder of a Convertible
Promissory Note in the aggregate principal amount of $809,613.67 issued on April
14, 2016 by the Company (the “Royalty Opportunities Note” and together with the
ROS Note, collectively, the “Notes”);

 

WHEREAS, the Company and the Holders are party to that certain Amendment and
Waiver, dated as of August 15, 2017, that certain Second Amendment and Waiver,
dated as of September 29, 2017, that certain Third Amendment and Waiver, dated
as of October 31, 2017, that certain Fourth Amendment and Waiver, dated as of
November 30, 2017, and that certain Fifth Amendment and Waiver, dated as of
December 28, 2017, pursuant to which interest accrued on the Notes was deferred
until January 31, 2018 and the Holders waived any Event of Default that occurred
as a result of the Company’s failure to pay interest due on July 15, 2017 or
January 15, 2018; and

 

WHEREAS, pursuant to Section 10.13 of the Notes, the terms and conditions of the
Notes may be amended or waived by the written consent of each affected holder of
the Notes.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

1.            Definitions. Capitalized terms used herein without definition
shall have the meanings assigned to such terms in the Notes.

 

2.            Interest Deferral.

 

(a)            Interest accrued on the Notes otherwise required to be paid in
cash on July 15, 2017 shall instead be required to be paid in cash on February
28, 2018, plus interest accrued on such interest from July 15, 2017 to the date
of payment thereof at a rate equal to 6.00% per annum plus 100 basis points.

 

(b)            Interest accrued on the Notes otherwise required to be paid in
cash on January 15, 2018 shall instead be required to be paid in cash on
February 28, 2018, plus interest accrued on such interest from January 15, 2017
to the date of payment thereof at a rate equal to 6.00% per annum plus 100 basis
points.

 

 

 

 

3.            Waiver. Each Holder hereby waives any Event of Default that has
occurred under the Notes as a result of the Company’s failure to pay interest
accrued on the Notes on July 15, 2017 or January 15, 2018.

 

4.            No Implied Waiver. Except as expressly set forth in this Amendment
and Waiver, this Amendment and Waiver shall not, by implication or otherwise,
limit, impair, constitute a waiver of or otherwise affect any rights or remedies
of the Holders under the Notes or alter, modify, amend or in any way affect any
of the terms, obligations or covenants contained in the Notes, all of which
shall continue in full force and effect. Nothing in this Amendment and Waiver
shall be construed to imply any willingness on the part of the Holders to agree
to or grant any similar or future consent or waiver of any of the terms and
conditions of the Notes.

 

5.           Governing Law. THIS AMENDMENT AND WAIVER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

[Signature Pages Follow]

 

 -2- 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment and Waiver to
be executed as of the day and year first above written.

 

  XTANT MEDICAL HOLDINGS, INC.,         By: /s/ Carl D. O’Connell   Name: Carl
D. O’Connell   Title: Chief Executive Officer

 

Signature Page to Sixth Amendment and Waiver

 

 

 

 

  ROS Acquisition Offshore LP,       By OrbiMed Advisors LLC, solely in its  
capacity as Investment Manager         By: /s/ W. Carter Neild   Name: W. Carter
Neild   Title: Member         ORBIMED ROYALTY OPPORTUNITIES II, LP,       By
OrbiMed ROF II LLC,   its General Partner       By OrbiMed Advisors LLC,   its
Managing Member         By: /s/ W. Carter Neild   Name: W. Carter Neild   Title:
Member

 

Signature Page to Sixth Amendment and Waiver

 

 

 

